DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin US 10938294 in view of Chen US 20190306432.

Regarding claim 1, Chin disclose(s) the following claim limitations:
A circuit for powering a video doorbell in signal communication with a chime that outputs audio in response to a button on the video doorbell being pressed, the circuit comprising: 
a switch coupled to a set of input power wires that supply power to the circuit from a source (i.e. transistor 206 acts a switch to divert power to activate the chime) [column 5, line 45 to column 6, line 23; fig. 2], wherein the switch is operable to switch between: 
i) a first path of the circuit that supplies power to the video doorbell using the set of input power wires (i.e. transformer supplies power to the video doorbell) [column 4, lines 1-11; fig. 1,2,3]; and 
(i.e. transformer supplies power to the chime) [column 4, lines 1-11; fig. 1,2,3]; and 
a device that controls the switch to iteratively switch between the first path and the second path based on a timing metric to concurrently power the video doorbell and the chime without relying on battery power at the video doorbell, in response to the button on the video doorbell being pressed (i.e. current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed. The circuit can run the camera on doorbell and chime without power from the batteries) [column 5, line 45 to column 6, line 23, column 8, lines 56 to column 9, line 21; column 8, lines 9-40; fig. 1,2,3].
Chin do/does not explicitly disclose(s) the following claim limitations:
a controller
However, in the same field of endeavor Chen discloses the deficient claim limitations, as follows:
a controller that controls the switch to iteratively switch between the first path and the second path based (i.e. control circuit 207 controls the circuit that receives power) [paragraph 24; fig. 2].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Chin with Chen to have a controller used to control the path of the circuit. 

Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Chin with Chen to obtain the invention as specified in claim 1.

Regarding claim 2, Chin disclose(s) the following claim limitations:
The circuit of claim 1, wherein the circuit is configured to: concurrently power the video doorbell and the chime without relying on battery power at the video doorbell, in response to the button on the video doorbell being pressed and for the duration of the audio output by the chime (i.e. circuitry can power both for a duration of the audio chime using a capacitor bank 140) [column 2, line 59 to column 3, line 29; column 7, lines 24-45; fig. 3a-d].  

Regarding claim 3, Chin disclose(s) the following claim limitations:
The circuit of claim 2, wherein: iteratively switching between the first path and the second path corresponds to a power sharing technique that allows for splitting power between the chime and the video doorbell in response to the button on the video doorbell being pressed and for the duration of the audio output by the chime (i.e. circuitry can power both for a duration of the audio chime) [column 2, line 59 to column 3, line 29].  

The circuit of claim 3, further comprising: a rectifier circuit coupled to a capacitor configured to store energy based on a voltage signal generated by the rectifier circuit, wherein the energy stored at the capacitor is used to power the video doorbell without relying on battery power in response to the button on the video doorbell being pressed (i.e. bridge rectifier 202 allows switching regulator to take power from capacitor bank to meet power requirements of doorbell) [column 8, lines 9-40; fig. 2].  

Regarding claim 5, Chin disclose(s) the following claim limitations:
The circuit of claim 4, wherein: the source is an AC transformer that generates an AC voltage signal; the rectifier circuit generates a rectified DC voltage signal from the AC voltage signal; and the capacitor stores energy based on the rectified DC voltage signal to power the video doorbell for a threshold duration of time without relying on battery power at the video doorbell (i.e. household AC transformer 106 and is rectified, sent to capacitors for storage to use to power the doorbell.) [column 8, lines 9-40; fig. 1,2].   

Regarding claim 6, Chin disclose(s) the following claim limitations:
The circuit of claim 1, further comprising a detector that: detects a first voltage signal supplied to the rectifier circuit, wherein the first voltage (i.e. peak voltage can be detected at the current sensing circuit 120) [column 6, lines 47-64].  

Regarding claim 7, Chin disclose(s) the following claim limitations:
The circuit of claim 6, wherein the controller: receives the detection signal generated by the detector; and determines the timing metric based on the detection signal (i.e. current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed.) [column 5, line 45 to column 6, line 23, column 8, lines 56 to column 9, line 21; column 8, lines 9-40; fig. 1,2,3].  

Regarding claim 8, Chin disclose(s) the following claim limitations:
The circuit of claim 6, wherein the controller: generates a control signal that is a timed pulse signal, wherein a timing of the pulse signal is based on the timing metric; and controls the switch to iteratively switch between the first path and the second path based on the timing of the pulse signal (i.e. current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed.) [column 5, line 45 to 

Regarding claim 14, Chin disclose(s) the following claim limitations:
The circuit of claim 1, wherein the controller: determines a ratio of voltage and power required to operate the video doorbell for a duration of the audio output by the chime; and generates a control signal that is a switching pulse applied to the switch to supply the ratio of voltage and power required to operate the video doorbell (i.e. current is defined as a ratio of power and voltage. Current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed. The circuit can run the camera on doorbell and chime without power from the batteries) [column 5, line 45 to column 6, line 23, column 8, lines 56 to column 9, line 21; column 8, lines 9-40; fig. 1,2,3].  

Regarding claim 15, Chin disclose(s) the following claim limitations:
The circuit of claim 1, wherein the chime is an electronic chime that causes the video doorbell to require power for a duration of time that the electronic chime outputs audio in response to the button on the video doorbell being pressed or in response to detection of an object by the video doorbell (i.e. current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed. The circuit can run the camera on doorbell and chime without power from the batteries) [column 5, line 45 to column 6, line 23, column 8, lines 56 to column 9, line 21; column 8, lines 9-40; fig. 1,2,3].  

Claim 16 is rejected using similar rationale as claim 1.
Claim 17 is rejected using similar rationale as claim 2.
Claim 18 is rejected using similar rationale as claim 3.
Claim 19 is rejected using similar rationale as claim 4.
Claim 20 is rejected using similar rationale as claim 1 and further below.
Chin meets the claim limitations, as follows: 
in response to the button on the video doorbell being pressed (i.e. current sensing circuit 120 controls switch to time the circuit to activate the chime when the button is pressed. The circuit can run the camera on doorbell and chime without power from the batteries) [column 5, line 45 to column 6, line 23, column 8, lines 56 to column 9, line 21; column 8, lines 9-40; fig. 1,2,3].  

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.